PER CURIAM.
We granted certiorari to consider the decision of the court of appeals in People v. Thornton, 712 P.2d 1095 (Colo.App.1985), which affirmed the conviction of the defendant, Thomas P. Thornton, on six counts of securities fraud. Subsequent to our order granting certiorari, the People, relying on our opinion in People v. Riley, 708 P.2d 1359 (Colo.1985), have confessed error in this case. The People’s confession of error is based on the trial court’s instruction to the jury that good faith is not a defense to the charge of securities fraud. Although the defendant did not petition this court for certiorari on the propriety of the trial court’s instruction, the People, pointing out that at trial the defendant did raise an objection to the giving of the good faith instruction, urge us to reverse in the interests of justice.
We accept the People’s confession of error and accordingly reverse the judgment of conviction and remand the case to the court of appeals with directions to return the case to the district court for a new trial.